                                                                                         HARVEY KURZWEIL
                                                                                                           Partner
                                                                                                     212 294 4620
                                                                                           HKurzweil@winston.com
December 4, 2020

VIA ECF & EMAIL
Hon. Analisa Torres, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
Torres_nysdchambers@nysd.uscourts.gov

Re:    Thor Equities, LLC v. Factory Mutual Ins. Co., No. 1:20-cv-03380-AT (S.D.N.Y.) –
       Defendant’s Response to Plaintiff’s Submission of Recent Authority

Dear Judge Torres:

       Factory Mutual Insurance Company (“FM Global”) respectfully submits this letter in response to
Thor Equities, LLC’s (“Thor”) Submission of Recently Decided Authority Relevant to Briefing on Motions
for Judgment on the Pleadings, filed on December 1, 2020 (ECF No. 53).

         Of the dozens of decisions across the country involving claims against insurers stemming from the
pandemic (the vast majority of which favor insurers), Thor chose to submit as supplemental authority in
this action a stray Nevada state court case—JGB Vegas Retail Lessee, LLC v. Starr Surplus Lines Insurance
Co. (“Nevada Decision”) (ECF No. 53-1)—in which Thor’s counsel happens to be counsel of record. But
the Nevada Decision is neither binding nor even persuasive authority. It is an out-of-jurisdiction order by
a state court interpreting a policy that differs in material respects from Thor’s Policy at issue here.

        Most notably, Thor’s statement that the “Pollution and Contamination Exclusion” considered by
the court in JGB Vegas is “similar to the contamination exclusion at issue in the cross-motions for judgment
on the pleadings” here (ECF No. 53 at 1) is belied by the plain language of the respective policies. While
Thor’s Policy contains a pure “Contamination Exclusion” and specifically defines “contamination” to
include “virus” and other related terms (Compl. Ex. A (ECF No. 1-1) at 24, 76), the policy in JGB Vegas
does not include a contamination exclusion at all, but rather a combined “Pollution and Contamination
[Exclusion] Clause” covering both “POLLUTANTS and CONTAMINANTS.” Indeed, as the Nevada
Decision notes, the policy does not even define the word “contamination,” but rather contains a definition
for the compound term “POLLUTANTS and CONTAMINANTS,” which appears nowhere in the FM
Policy at issue here. Nevada Decision at 7 of 9. The inclusion of pollutants as part of the defined term, as
well as the examples listed alongside the word “virus” in the definition itself (including smoke, vapor, soot,
fumes, acids, alkalis, chemicals, waste and hazardous materials as defined by certain federal statutes), led
the JGB Vegas court to conclude that it would not be “unreasonable” to conclude that the exclusion there
was intended to apply to “traditional environmental and industrial pollution” and not “naturally-occurring
communicable disease.” Id.
                                                                                        December 4, 2020
                                                                                                  Page 2



        Significantly, other than the single reference to “virus,” none of the other terms in the JGB Vegas
“Pollution and Contamination Exclusion” refers to agents typically associated with infectious disease. By
contrast, the Contamination Exclusion in Thor’s Policy contains numerous such terms, including
“pathogen,” “bacteria,” “toxin,” and, for good measure, “disease-causing agent.” Compl. Ex. A at 76.
Therefore, the Pollution and Contamination Exclusion at issue in JGB Vegas, and the court’s reasoning in
that case, do not offer any guidance whatsoever on the applicability of the materially different
Contamination Exclusion in Thor’s Policy here. To the contrary, they actually underscore FM Global’s
argument that the contamination exclusion in Thor’s Policy was specifically designed to cover disease-
causing agents like the novel coronavirus that is the subject of this litigation.

        Moreover, even courts considering combined “Pollution and Contamination Exclusions” similar to
the one at issue in JGB Vegas have found that the exclusion does apply to bar COVID-related claims. For
example, just two days after the Nevada Decision, a federal court rejected the argument that the exclusion
only covers “traditional environmental and industrial pollution” and held that, because the provision
specifically refers to “virus” (as did the policy in JGB Vegas), it applies to bar COVID-19 claims. See
Zwillo V, Corp. v. Lexington Ins. Co., No. 4:20-00339-CV-RK, slip op. at 7-10 (Dec. 2, 2020) (ECF No.
31) (granting motion to dismiss based on Pollution and Contamination Exclusion).

        The limitations of the Nevada Decision as persuasive authority are further underscored by the
abundant case law to the contrary that has developed nationwide in recent months. Indeed, the vast majority
of courts considering dismissal of COVID-related claims against insurance companies have found in favor
of the insurers. Rather than inundate the Court with this multitude of relevant decisions from federal and
state courts throughout the country, FM Global respectfully refers Your Honor to the “Covid Coverage
Litigation Tracker” hosted and maintained by the University of Pennsylvania Carey Law School:
https://cclt.law.upenn.edu/judicial-rulings/. This comprehensive nationwide database confirms that a large
majority (and ever-increasing number) of courts considering COVID insurance claims have found in favor
of the insurers. Of the 53 decisions (to date) on motions to dismiss involving the applicability of a
contamination exclusion, more than 80% (44) have been decided in favor of the insurer.

        To the extent the Court would find it helpful, FM Global would be glad to provide an exhaustive
set of supplemental authorities.

       FM Global appreciates the Court’s time and attention to this matter.

Respectfully submitted,

/s/ Harvey Kurzweil

Harvey Kurzweil
